Citation Nr: 1735684	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-19 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  From June 26, 2003, to September 5, 2005, entitlement to an initial rating in excess of 10 percent for residuals of ganglion cyst removal of the left foot.  

2.  From September 6, 2005, entitlement to a rating in excess of 30 percent for residuals of ganglion cyst removal of the left foot.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1980 to October 1986 and from September 1987 to April 1988.  She was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has since transferred to Montgomery, Alabama.  In January 2017, the rating for the Veteran's left foot disability was increased from 10 to 30 percent, effective from September 6, 2005.  The Veteran has continued her appeal.

In February 2014, the Veteran testified at an RO formal hearing and a transcript of that hearing is of record.  The Veteran did not attend her previously-scheduled Travel Board hearing.  See July 2015 correspondence.  By correspondence dated August 2016, she withdrew her request for a new hearing.  

In November 2016, the Board remanded the Veteran's claim to conduct an additional VA examination and so that the RO could consider whether service connection and separate ratings are warranted for any neurological impairment related to the Veteran's service-connected disabilities.


FINDINGS OF FACT

1.  From June 26, 2003, to April 13, 2004, the Veteran's residuals of ganglion cyst removal of the left foot is consistent with a moderately severe foot injury, but not a severe foot injury or actual loss of use of the foot.  

2.  From April 14, 2004, to September 5, 2005, the Veteran's residuals of ganglion cyst removal of the left foot is consistent with a severe foot injury, but not actual loss of use of the foot.  

3.  From September 6, 2005, the Veteran's residuals of ganglion cyst removal of the left foot is consistent with a severe foot injury, but not actual loss of use of the foot.  


CONCLUSIONS OF LAW

1.  From June 26, 2003, to April 13, 2004, the criteria for a disability rating of 20 percent, but no greater, for residuals of ganglion cyst removal of the left foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.73, Diagnostic Code 5284 (2016).

2.  From April 14, 2004, to September 5, 2005, the criteria for a disability rating of 30 percent, but no greater, for residuals of ganglion cyst removal of the left foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.73, Diagnostic Code 5284 (2016).

3.  From September 6, 2005, the criteria for a disability rating in excess of 30 percent for ganglion cyst removal of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4. 73, Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Such inquiry is not to be limited to muscles or nerves.  Limitation-of-motion determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca, 8 Vet. App. at 207.  

By itself, pain throughout a joint's range of motion does not constitute functional loss, but if there is additional pain, the examiner must address any additional loss of motion due to the DeLuca factors.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Entitlement to an initial rating in excess of 10 percent from June 26, 2003, to April 13, 2004

In March 2004, the RO granted service connection for residuals of ganglion cyst removal of the left foot at 0 percent under Diagnostic Code 5284 from June 26, 2003, and the Veteran is appealing that decision.  The Veteran's disability rating has since been increased to 10 percent from June 26, 2003, and to 30 percent from September 6, 2005.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from June 26, 2003, the date that the claim was filed.  38 C.F.R. § 3.400(o).

Under Diagnostic Code 5284, a 10 percent rating is appropriate for moderate symptomatology.  38 C.F.R. § 4.71a.  A 20 percent rating is appropriate for moderately severe symptomatology.  Id.  A 30 percent rating is appropriate for severe symptomatology.  Id.  A 40 percent rating is appropriate for actual loss of use of the foot.  Id.

The words "slight," "mild," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

A July 2003 VA podiatry record indicated left foot pain with weight bearing.  A July 2003 VA physician note indicated left foot pain and difficulty walking with no numbness or weakness.  In an August 2003 personal statement, the Veteran stated that she suffers "from pain on walking, muscle spasms, and crepitation," and that "pain at surgical site of L foot [causes] me to hop, at times due to muscle spasms."  In an October 2003 VA podiatry note, the Veteran complained of left foot pain and indicated trying multiple shoes.  

The evidence of regular pain with walking and weight bearing is indicative of a moderately severe foot disorder.  The apparent infrequency of more severe symptoms, such as hopping "at times due to muscle spasms," weighs against a severe foot disorder during this time period.  The evidence from this period indicates that the Veteran is able to walk, which weighs against a finding of actual loss of use of the left foot.  The July 2003 finding that there was no numbness or weakness weighs against an increased rating under DeLuca, with no apparent evidence supporting an additional increase.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).

B.  Entitlement to a rating in excess of 10 percent from April 14, 2004, to September 5, 2005

From April 14, 2004, there are indications that the Veteran's left foot disorder worsened.  The first indication is the return of a ganglion cyst on her left foot.  According to an April 14, 2004, VA podiatry note, the Veteran complained of a "painful bump to top of left foot and rigidity to right hallux."  In July 2005, she told her VA podiatrist that she was "considering surgery to remove the cyst to the top of her left foot."  In August 2005, she told her VA podiatrist that her cyst had "burst with a twinge of pain" and was "tender with pressure over site."  

A further indication of worsening is that the Veteran began to use orthotics to deal with pain and help her walk.  A June 2004 VA medical note revealed that Veteran would "not be able to walk for a long distance" and had "received her orthotics."  In October 2004, the Veteran attended an "orthotic and shoe check" with her VA podiatrist.  She requested an ankle brace from VA physician staff in July 2005.  

The need for a handicapped parking permit is a further indication of a worsening left foot condition.  The Veteran was issued a handicapped permit on May 18, 2004, "for not being able to walk from 50 to 75 feet without having to stop due to pain."  See July 2004 statement.  Her application for this permit bearing the date of May 18, 2004, is of record.  See Correspondence (VBMS receipt date 11/17/2004).  

The Veteran continued to experience pain in her left foot during this time.  In a May 2004 VA podiatry note, the Veteran indicated pain to the left foot and arches.  In a July 2004 personal statement, the Veteran revealed that her "left foot is in constant pain whether I'm walking or sitting, and sometimes causes her to wake up at night."  A pain level of 9 was noted during a December 2004 VA nursing appointed.  

The re-formation of a cyst, the need for orthotics, and the need for a handicap permit are all consistent with a severe foot injury so as to support a 30 percent rating during this period.  A 40 percent rating based on actual loss of use of the left foot is not supported by the evidence, since the Veteran was able to walk during this time, albeit with pain, and at one points indicated that she was riding bicycles.  See December 2004 VA nursing note.  During this time period, there is no evidence of functional loss due to limited or excess movement, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, so as to support an additional increased rating under DeLuca.  The presence of pain alone does not support an increased rating under DeLuca, particularly where, as here, such pain is already being accounted for under Diagnostic Code 5284.  See 38 C.F.R. § 4.14.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette, 28 Vet. App. at 371.

C.  Entitlement to a rating in excess of 30 percent from September 6, 2005

From September 6, 2005, the Veteran's left foot cyst does not appear to reform.  Her overall symptomatology can nevertheless be characterized as severe based on the incidence of flare-ups and loss of coordination during this time period.  

During this period, the Veteran's foot condition made her fall and lose balance on more than one occasion.  The first documented report appears to be in April 2008.  See October 2008 VA primary physician care note.  In September 2009, her VA podiatrist stated that she could "now only walk good for a couple of feet before she starts to sway."  A June 2010 VA psychology note revealed that she had "problems with her balance" and had been placed on "light duty at the VA" because "she has been falling all of the time."  A fall was indicated in a February 2014 VA medical record.  Consistent with this, at a February 2014 RO hearing she stated that she had fallen multiple times and that her foot continued to "lock up."  See also February 2017 personal statement.  

The Veteran continued to use orthotics during this time.  In September 2006, a VA podiatrist revealed that she was still using an ankle brace.  She was again referred to podiatry "for orthotics and ankle brace" during a September 2007 VA diabetic foot screening.  In August 2008, a VA podiatrist stated that "she has an ankle brace that helps with her pain."  In October 2009, she was referred to physical therapy "for crutch training."  

She continued to experience pain in her left foot during this time, including during flare-ups that caused her foot to lock.  In September 2009, she told her VA podiatrist that "ankle pain started last year," which was described as "a constant, deep, throbbing dull pain."  She indicated that her foot "locked up" three times between November 2010 and December 2010, resulting in "hardness" and "unbearable pain whenever she moved her foot just a little."  See February 2011 VA addendum.  She also reported her foot locking in September 2012 and September 2013.  At a February 2014 RO hearing she stated that her foot continued to "lock up."  In February 2017, she stated that her foot "locking up" had led to several falls.  She began receiving cortisone shots by at least September 2015.  

The use of orthotics, the regular loss of balance, and flare-ups of locking all weigh in favor of a severe foot disorder during this time period.  

The evidence does not support a finding of actual loss of use of the foot, because the Veteran was able to walk, albeit with pain, during this time period.  See September 2009 VA podiatry note; September 2008 VA nursing note.  In an October 2008 VA nursing screen, the phrase "do a lot of walking" was entered as a comment under the heading "Exercise Screen."  A May 2010 VA podiatry note revealed: "She states her job requires her to climb ladders, push and pull heavy carts, lift PCs, crawl under desks and do other activities that makes [sic] it physically demanding, aggravating left foot pain."  The Veteran twice indicated that she "wears Swedobrace daily if walking less, Ritchie brace if walking more."  See March 2012 VA podiatry note; July 2011 VA podiatry note.  She is able to exercise with her braces.  See March 2012 VA orthotics note.  This evidence weighs against a finding of actual loss of the foot so as to support a 40 percent rating.  

In addition, the Veteran's flare-ups, loss of motion during flare-ups due to stiffening, and loss of coordination have been addressed as supporting the Veteran's classification of a severe foot disorder.  The Board is prohibited from compensating the Veteran a second time for this symptomatology under DeLuca.  See 38 C.F.R. § 4.14.  

In summary, the evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette, 28 Vet. App. at 371.




ORDER

From June 26, 2003, to April 13, 2004, entitlement to an initial rating of 20 percent, but no greater, for residuals of ganglion cyst removal of the left foot is granted, subject to the law and regulations governing the payment of monetary benefits.  

From April 14, 2004, to September 5, 2005, entitlement to a rating of 30 percent, but no greater, for residuals of ganglion cyst removal of the left foot is granted, subject to the law and regulations governing the payment of monetary benefits.  

From September 6, 2005, entitlement to a rating in excess of 30 percent for residuals of ganglion cyst removal of the left foot is denied.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


